UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2184


SHEENA HUNT, Individually and as the Administratrix of the
Estate of; RUSSELL AARON HUNT, Deceased,

                Plaintiffs – Appellants,

          v.

BROOKS RUN     MINING   COMPANY,   LLC,    a   Limited    Liability
Company,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:13-cv-00433)


Submitted:   June 30, 2015                     Decided:    July 29, 2015


Before MOTZ, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James R. Akers II, AKERS LAW OFFICES, PLLC, Charleston, West
Virginia, for Appellants. Gretchen M. Callas, JACKSON KELLY
PLLC, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sheena      Hunt    appeals    the    district     court’s          order    granting

summary judgment in favor of Brooks Run Mining Company in Hunt’s

action under W. Va. Code Ann. § 23-4-2 (LexisNexis 2010). *                                  We

have reviewed the parties’ briefs and the record on appeal and

find       no    reversible     error.       Accordingly,           we    affirm    for    the

reasons stated by the district court.                    Hunt v. Brooks Run Mining

Co.,       No.    1:13-cv-00433      (S.D.    W.   Va.    Sept.          30,     2014).      We

dispense         with    oral    argument     because         the        facts    and     legal

contentions        are    adequately     presented       in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




       *
       The statute recently was amended. See 2015 W. Va. Legis.
Serv. 243.   We applied the prior version of the statute to the
facts of this case.



                                             2